APPENDED SHEETS TO THE ADVISORY ACTION (PTOL-303)
These are appended sheets to the Advisory Action (PTOL-303) in response to the final after amendment filed 03/11/2021.

Explanation of Section 15 of the Advisory Action (PTOL-303)
Claims 17-20, 22-31, and 33-44 are pending;
Claims 1-16, 21, and 32 have been cancelled; claims 17-19, 23, 27, 29, 37, 38, 40-42, and 44 are currently amended; claims 20, 22, 24-26, 28, 30, 31, 33-36, 39, and 43 were previously presented;
Claims 17-20, 22-31, and 33-44 are rejected.

Explanation of Sections 5 & 7 of the Advisory Action (PTOL-303)
The after final amendment filed 03/11/2021, in response to the Office action mailed 11/13/2020, is hereby entered, since it is deemed to place the application in better form for appeal by reducing or simplifying the issues for appeal.  Note that claims 17-19, 23, 27, 29, 37, 38, 40-42, and 44, in the after final amendment filed 03/11/2021, are currently amended to overcome the claim informalities and some of the claim rejections under 35 U.S.C. 112(b) raised in the Office action mailed 11/13/2020.

The following claim rejections, presented in the Office action mailed 11/13/2020, are still applicable to claims 17-20, 22-31, and 33-44, in the after final amendment filed 03/11/2021:


Claims 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-20, 22, 23, 26-28, 30, 31, 33, 34, 36-38, 40-42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hodapp (EP 1 194 043 A1) in view of Lewis, Jr. et al. (US 4,700,923), hereinafter Lewis.

Claims 24, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hodapp (EP 1 194 043 A1) in view of Lewis, Jr. et al.    (US 4,700,923), hereinafter Lewis, and Doll (US 2011/0274232 A1).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hodapp (EP 1 194 043 A1) in view of Lewis, Jr. et al. (US 4,700,923), hereinafter Lewis, and Salzmann (EP 0 440 597 A1).

Claims 39 and 43, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hodapp (EP 1 194 043 A1) in view of Lewis, Jr. et al. (US 4,700,923), hereinafter Lewis, and Cueni et al. (US 2,340,176), hereinafter Cueni.


The following claim rejections, presented in the Office action mailed 11/13/2020, are hereby withdrawn in view of claims 17-20, 22-31, and 33-44, in the after final amendment filed 03/11/2021:

Claims 19, 37, 38, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Explanation of Section 12 of the Advisory Action (PTOL-303)
The applicant states in the remarks filed 03/11/2021 that "the claims are in condition for allowance as previously argued" (remarks, page 11, lines 20 and 21).  The Examiner respectfully disagrees for the same reasons as previously presented on pages 2-27 of the Office action mailed 11/13/2020.
With respect to claims 17-20, 22-31, and 33-44, in the after final amendment filed 03/11/2021, the Examiner maintains that:
Hodapp, as modified by Lewis, teaches all limitations of claims 17-20, 22, 23, 26-28, 30, 31, 33, 34, 36-38, 40-42, and 44;
Hodapp, as modified by Lewis and Doll, teaches all limitations of claims 24, 25, and 29;
Hodapp, as modified by Lewis and Salzmann, teaches all limitations of claim 35; and
Hodapp, as modified by Lewis and Cueni, teaches all limitations of claims 39 and 43.
The applicant is hereby directed to pages 12-27 for detailed discussions of Hodapp, Lewis, Doll, Salzmann, and Cueni.

Drawings
The replacement drawings filed 03/11/2021 are objected to because the illustration in each of Figures 3-8 is too blurry and light-colored to be reproduced.  Note that weight of all lines and letters must be heavy enough to permit adequate reproduction.  See 37 CFR 1.84(l).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631